department of the treasury internal_revenue_service washington d c tax exempt and government entities lvision number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years all the letter dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in intemal revenue code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination explained the facts law and rationale and gave you days to file a protest we also attempted to contact the person holding your power_of_attorney because we did not receive a reply or a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the retums in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penatty we will make this latter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached latters that show our proposed deletions instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsiblities please contact irs customer service at if you have any questions about your if you disagree with our proposed deletions follow the or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax exempt and government entities bwvislow date date contact person identification_number contact number fax number employer_identification_number legend you or x research institute dollar_figurea dear we have considered your application fer racognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code’ based on the information provided we have concluded that you do not qualify for exemption under sec_601 the basis for our conclusion is set forth below ‘you were formed by several members of a state legislature who share ideological philosophical and political principles your articles state that your purpose is educational and economic weltare of the residents of your state through its work with people of common interest and its promotion of various policies and programs membership in your organization is limited to members of your state legislature membership expires every two years with the end of the legislative session according to your by-laws upon a unanimous vote your board_of directors will extend membership invitations to state legislators in november of each even-numbered year the directors may terminate membership at any time after a unanimous vote the directors will adopt rules for scoring the floor votes of the legislators during each regular and special session this score may be used to extend an invitation to jain or to terminate membership to benefit the your initial board_of directors selects subsequent directors and your three officers neither your articles of incorporation nor your by-laws prevent directors ar officers from receiving legislative assistance from you n your application you explained that you will engage in four activities developing a legislative agenda drafting and filing legislation working to pass the agenda through public relations activities such as media relations and educating the general_public through marketing and advertising you initially said that marketing and advertising of the legislative agenda to the public will account for the greatest expenditures of organizational resources our advertising and marketing will center on our website where all arganizational publications will appear free of charge in response to a development letter asking you to describe any changes in your plans for the future you stated that you no longer have a website and have no plans to establish one in the immediate future you did not expand upon that answer or explain whether you would conduct marketing or advertising in some other medium your application stated that you will also expend a significant amount of resources on direct lobbying and other mathads of influencing_legislation exptaining that it would be strictly issue- oriented and would not constitute intervention in electoral partisan politics advocate the election or defeat of any candidate for government office nor permit your name or resources to be used for such campaign purposes declaration stating that he recognizes that the organization and its publications and activities are not to be used for election-related purposes activities and notify any person who uses them for campaign purposes to desist immediately any member who does so a second time will have his membership revoked in addition if any member uses the internal scoring eystem for electoral purposes or makes public any information based upon it he will immediately be removed from membership each member will be required to sign a you will monitor use of your publications and you will not smaller in resource utilization but important will be development of a legislative agenda apparently committees of members will make recommendations for two agenda items in each of five subject areas for approval by the board you explained that your board will direct staff in compiling academic reports journals statistics and other research to aid in drafting model legislation to be filed by a member of the organization you will provide the members with background required to become an expert in key issues your staff will coordinate conference calls and meetings between members and interested parties conduct research write persuasive policy papers solicit grants and contributions and plan marketing campaigns that target legislators or the general_public your remaining resources will be devoted to organizational activities such as fund-raising and administration in answer to a question on the application about your relationships with other organization you asserted that you will not be connected to any other organization however two of your founders and directors also serve as directors of the research institute the two organizations also plan to share staff although you represent that their duties will be performed and compensated separately you also plan to share office space and equipment at least initially with the research institute you represent that the research institute will not subsidize your activities in any way and that finances expenditures revenue streams and activities of the two organizations will remain separate you will charge members annual dues of dollar_figurea but expect that most of your revenues will be contributions from individuals and corporations according to your initial financial statement contributions will total ten times your expected dues your revised profit and loss statement submitted with a subsequent communication states that you received all of your income to date from corporate contributions during the first year of operations the same document indicates that outside contract services account for most of your expenditures to date recently we requested an update on your activities since you submitted the application any changes in your plans for the future revisions of financial expectations copies of solicitation materials and copies of public relations or public education materials you submitted only a summary of financial information for the past three years the requested copies of your articles of incorporation and by-laws and a statement that according to guidance of legal counsel all necessary documents were filed with the internal_revenue_service in order to apply for recognition of non- profit status for x out of abundance of caution and given the length of tima since the application was filed x's directors decided not to proceed with developing promotional materials engage in activities or continue fundraising until which time the internal_revenue_service has recognized the legal tax-exempt status of the organization law sec_162 of the internal revenua code the code denies deduction from income_tax of expenses for lobbying ameng other activities specified as influencing_legislation it is a civic_league_or_organization not organized for sec_162 of the code defines the term influencing_legislation as an attempt to influence legislation through communication with any member or employee of a legislative body sec_501 c of the code states that an organization will be recognized as exempt from federal_income_tax under that subsection if profit but operated exclusively for the promotion of social welfare and no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual sec_4911 of the code defines lobbying_expenditures as those made for the purpose of influencing_legislation through an attempt to affect the opinions of the general_public or through communication with any member or employee of a legislative body who may participate in the formulation of the legislation sec_1_501_c_4_-1 of the income_tax regulations the regulations states that an organization may be exempt as an organization described in sec_501 c if it is primarily engaged in promoting in some way the common goad and general welfare of the people of the community bringing about civic betterments and social improvements sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual as used in sec_507 as persons having a personal and private interest in the activities of the organization sec_56 b of the public_charities regulations ‘regulations defines direct lobbying communications as attempts to influence legislation through communication with a legislator when the communication refers to specific_legislation and reflects a view on such legislation sec_56 b example of the regulations explains that if a legislator is a member of an organization and receives a monthly newsletter in her capacity as a subscriber rather than as a legislator that an editorial in the newsletter reflecting a view on pending bills wil not be considered direct lobbying communication revrul_79_316 c b found that an organization qualified for exempt status under sec_501 because it cleaned up liquid spills in a city port area that were caused by members and non-members for the same fae and by preventing and cleaning up liquid spills that endanger marine life and shorefront property was primarily engaged in activities designed to benefit all the inhabitants of the community rev_proc ilr b in sec_4 provides that the internal_revenue_service will recognize the tax-exempt status of an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed section dollar_figure provides that exempt status may be recognized in advance of the organization's operations if its proposed operations are described in sufficient detail to permit a conclusion that it will clearly meet the particular requirements for exemption pursuant to the section of the internal_revenue_code under which exemption is claimed sec_4 states that the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures in 305_f2d_814 4th cir the court concluded that the cooperative housing organization did not have exclusively social welfare purposes but rather substantial and material advantages for the members in 481_f2d_175 cir the court affirmed the lower court ruling that an organization constructed and operated a parking garage for the public benefit its organizers benefited also but in a manner ‘indistinguishable from that which inhered to the community as a whole ’ in 488_f2d_684 2d cir cert_denied 419_us_827 the court held that the cooperative organized by plumbers to repair cuts made in city streets by its members was not entitled to exemption as civic league because it was organized by members who had substantial business interests in it and each member enjoyed economic benefits precisely to the extent that he used and paid for the repair service in church of eternal life liberty v commissioner 86_tc_918 the court deduced from the exclusive control of the founder and major contributor over the assets and funds of the organization together with a finding that the compensation to him was excessive that the earnings inured to his private benefit rationale an organization may be recognized as exempt from federal income taxes under sec_501 c of the internal_revenue_code the code if itis operated for the promotion of social welfare or to bring about civic betterments and social improvements the organization must have as its primary objective benefits to the community as a whole not benefits restricted to its membership not primarily devoted to social welfare the information that you have submitted indicates that you will operate primarily for the benefit ‘of your members rather than to benefit the community as a whole courts assessing similar applications have examined the membership structure and types of services that an applicant provides classification as a social welfare entity depends upon the character-as public or private--of the benefits bestowed of the beneficiary and of the benefactor forest f 2d pincite we examine these in raverse order lake your character as a benefactor is closely guarded and private you were founded by three persons now serving as your directors and officers they have authority to choose subsequent directors and officers to grant or revoke membership and to pick the issues that you address your members are chosen by the directors and may only vote on the issues presented to them by the board the public may not participate in your affairs nor are you accountable to another body your founding directors are members of the state legislature whom you intend to assist the prospective beneficiaries of your organization are actually your own members a small_group chosen by your directors because their voting records show that they adhere to your ideological and political ideas the directors may revoke membership at any time thus exerting control_over the members’ continued adherence to your political positions you are not offering support to the legisiature in general but only to those legislators chosen by your directors who continue to vote in the way that you approve further neither your articles of incorporation nor your by-laws preclude your officer-directors from receiving the same benefits as members the benefit that you will give to your members is to augment their work as legislators you will direct your staff to do research draft legislation sponsor meetings with interested parties and plan media and marketing campaigns to support their initiatives this is the work normally conducted by membars of a legislator’s staff while some ten percent of your budget will be dues from the members you will raise ninety percent of the budget from outside individuals and corporations the court in contracting plumbers cooperative concluded that community welfare was not the ‘organization’s primary purpose because it provided substantial and different benefits to the community and to its members f 2d pincite many of the factors that the court relied on to make this assessment are present in your situation founders had a substantial business_interest in your formation also your operation is intended to be of value to your members by providing them additional resources and assistance in their legislative duties members and not the equally troublesome potholes left by others who had to cut into city streets you will only help your members not other state legislators owners that developed the parking garage in monterey parking like the plumbers’ cooperative that only filled the potholes left by its in contrast the business did not give themselves like the plumbers’ cooperative your public special privileges but operated the garage on the same basis for the patrons of all the businesses in the area f_supp pincite you stated that you no ionger plan a website on which you had said that you would publish all of your publications free of charge the website had been the method of conducting public education thus you apparently no longer intend to provide the benefit of public education we conclude that your membership-based structure and the type of services you plan to offer demonstrate that your primary activity is not the promotion of social welfare activity does not constitute exempt lobbying a social_welfare_organization may lobby as a primary activity although you said that you would expend a significant amount of resources on direct lobbying you have nat shown that your primary activity is lobbying you are not attempting to influence legislation through communication with legislators see sec_162 and sec_4911 of the code your officers and members are themselves legislators and they choose your issues and draft actual legislation to further their own legislative agendas a may result in inurement no part of the net_earnings of an entity that is recognized as exempt under sec_501 of the code may inure to the benefit of any private_shareholder_or_individual private shareholders and individuals are those who have a personal and private interest in the activities of the organization sec_1_501_a_-1 your officer-directors have private interests in your activities because they are founders managers and beneficiaries they have complete authority over the organization and can manage its resources for their private benefit they choose members issues and can direct the work of the staff to benefit themselves and others ‘there are no safeguards in your articles or by-laws to prevent the officer-directors from personally benefiting from your activities where an individual or small_group has exclusive control aver the management of the organization's funds and is the principal recipient of the distributions of the organization prohibited inurement is strongly suggested 86_tc_916 and cases cited pincite you have the right to file a protest if you beliave this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest staterient should be accompanied by the following declaration under penaities of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains ail the relevant facts and such facts are true corract and complete you also have a right to request a conference to discuss your protest made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney this request stiould be if you for more information about representation see publication practice_before_the_irs form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at wwwirs aov forms and publications if you do not file a protest within days yau will not be able to fite a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust avallable administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action f we do not hear from you within days we will issue a fina adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting decuments to this address internal_revenue_service teige set eo rat constitution ave n w washington dc ‘you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whase name and telephone number are shown in the heading of this fetter sincerely robert choi director exempt_organizations rulings agreements
